Citation Nr: 1028137	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 10 percent disability rating for PTSD, effective 
September 26, 2007.  


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to symptoms such as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, and mild memory loss. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating for 
his disability under DC 9411, which applies to posttraumatic 
stress disorder.  

Under Diagnostic Code 9411, a 10 percent rating is assigned for a 
mental disorder (which includes PTSD) when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating is 
assigned when the psychiatric condition produces occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Post service private medical records dated September 2007 to May 
2009 show that the Veteran was treated intermittently for his 
PTSD.  The Veteran complained of recurrent thoughts, flashbacks, 
and dreams concerning his military service.  He reported 
responses to the sight of metal planking and the sound of 
helicopters.  The Veteran described a history of intensive effort 
to avoid thoughts, feelings, conversations, activities, and 
people associated with his traumatic experiences.  He reported 
problems with insomnia, waking intermittently, and terminal 
waking.  He  demonstrated hypervigilance in the form of "walking 
his perimeter" and repeatedly checking windows and door locks.  
He also reported exaggerated startle responses.  The Veteran's 
reported daily mood ranged from good to hot headed.  He described 
experiencing occasional feelings of worthlessness and survival 
guilt.  He also reported recurrent thoughts of death and 
homicidal ideation in the form of road rage.  He denied suicidal 
ideation.  He explained that he was unable to recall numerous 
occurrences that took place during his service in Vietnam.  The 
Veteran had a pattern of markedly diminished interest in 
participation in significant activities relative to his behavior 
prior to service.  He complained of a restricted range of affect 
as well as a sense of a foreshortened future.  He stated that he 
was depressed and there was evidence of alcohol abuse.  

Examination revealed that the Veteran's impulse control and 
speech were normal.  Form and thought content each fell within 
normal limits.  Suicidal and perceptual abnormalities were 
denied.  The Veteran's affect was normal and stable.  He was 
oriented to person, place, and time.  His attention capacity fell 
within normal limits.  His concentration ability and immediate 
memory abilities fell below normal limits.  His memory for recent 
events and past events fell within normal limits and his remote 
memory appeared intact.  The Veteran's judgment fell within 
normal limits but he demonstrated limited insight into his 
symptoms.  In an April 2008 report, the physician opined that the 
Veteran's history of angry outbursts and difficulties with 
judgment would lead to difficulty in any workplace.  The Veteran 
was diagnosed with PTSD and depressive disorder and was assigned 
Global Assessment of Functioning (GAF) scores of 49, 47, and 40. 

On March 2008 VA examination, the Veteran reported that he was 
married and had a son with whom he had a good relationship.  He 
also stated that he had a few friends and that he talked on the 
phone.  The Veteran also reported that he was isolated and 
inactive.  Upon examination, the Veteran was found to be casually 
dressed and unshaven.  His speech was slow, his affect was 
constricted, and his mood was depressed.  He was oriented to 
person, place, and time.  His thought process and thought content 
were unremarkable.  The Veteran had no delusions and his judgment 
was normal.  The Veteran was noted as having sleep impairment 
with waking during the night and occasional dreams about Vietnam.  
The Veteran did not have hallucinations, inappropriate behavior, 
panic attacks, obsessive/ritualistic behavior, or suicidal or 
homicidal ideations.  His impulse control was fair, but he got 
impatient with people.  His remote and immediate memory were 
normal and his recent memory was mildly impaired.  The Veteran 
made an effort to avoid thoughts, feelings, or conversations 
associated with his trauma.  He had an inability to recall 
important aspects of the trauma.  The Veteran had marked 
diminished interest or participation in significant activities.  
He had feelings of detachment or estrangement from others.  He 
had a restricted range of affect and a sense of a foreshortened 
future.  The examiner noted that the Veteran had recurrent and 
intrusive recollections and dreams of the event.  He also had 
intense psychological distress and physiological reactivity to 
exposure to internal or external cues that symbolized or 
resembled an aspect of the traumatic event.  The Veteran also had 
behavioral and cognitive changes such as anxiety, depression, 
physical symptoms, unemployment, and isolation.  The examiner 
diagnosed the Veteran with dysthymic disorder and PTSD.  He 
stated that the Veteran had depression secondary to a heart 
attack that he suffered in 2001.  The examiner opined that the 
depression could have been aggravated by the PTSD.  He assigned a 
GAF score of 61 and noted that the score was based solely on the 
PTSD and not on the PTSD and depression.  The examiner opined 
that the depression was more severe and was the cause of the 
Veteran's loss in function.

The private examinations assigned GAF scores of 49, 47, and 40.  
The March 2008 VA examination assigned a GAF score of 61.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).  

A GAF score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers).  A GAF score of 41 to 50 indicates that the examinee 
has serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed person 
avoid friends, neglects family, and is unable to work).

The Veteran's GAF scores reflect moderate to severe symptoms.  
The Veteran has complained of suffering from hypervigilance, 
anxiety, depression, feelings of worthlessness, and sleep 
difficulties.  The Veteran's symptoms appear to have increased to 
such an extent that he is moderately disabled by his PTSD.  
Accordingly, the Board finds that his symptoms related to PTSD 
have worsened to the extent that an increased initial rating is 
warranted.

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 30 percent disability 
rating.  The evidence supports a finding of deficiencies in 
increased areas.  His treating physician and the VA examiner have 
reported that he has symptoms such as depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory loss.  
Therefore, the Board finds that an increased rating of 30 percent 
is warranted.

However, the Board finds that an increased rating higher than 30 
percent is not warranted.  There is no evidence of flattened 
affect, circumstantial, circumlocutory, or stereotyped speech.  
The Veteran's speech has consistently be found to be normal.  
There is no evidence of panic attacks more than once a week or 
difficulty in understanding complex commands.  There is no 
evidence of short term or long term memory loss and there is no 
evidence of impaired judgment.  Rather, the Veteran has some 
immediate memory loss but his short term and long term memory 
remain intact.  The Veteran's judgment was found to be within 
normal limits.  The Veteran also stated that he and his wife 
argue but that he has a good relationship with his wife and son.  
Although he reports homicidal ideation in the form of road rage, 
he denies suicidal ideation.  The Veteran was also found to be 
properly groomed and dressed casually at examinations.  
Accordingly, the Board finds that an increased rating of 30 
percent, but no higher, is warranted.  

In sum, resolving all reasonable doubt in the favor of the 
Veteran, the Board finds that the weight of the credible evidence 
demonstrates that an increased initial rating of 30 percent, but 
not higher, for the Veteran's major depressive disorder is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected 
PTSD presents such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1) (2009).  The objective medical 
evidence of record shows that manifestations of the Veteran's 
service-connected PTSD do not result in a marked functional 
impairment to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2009).  Although 
the Veteran's history of angry outbursts and difficulties with 
judgment were found to lead to difficulty in any workplace, the 
Board finds that the evidence does not show frequent 
hospitalization due to PTSD or that the psychiatric disability 
causes marked interference with employment beyond that envisioned 
by the schedular rating already assigned.  Consequently, the 
Board concludes that referral of this case for consideration of 
an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996). 



ORDER

A disability rating of 30 percent, but no higher, for PTSD is 
granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


